Citation Nr: 0731102	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-16 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II, from December 13, 
2001, and in excess of 40 percent from November 5, 2003. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
In that rating decision, the RO established service 
connection for diabetes mellitus, type II, and assigned a 20 
percent initial disability rating, effective December 13, 
2001. The RO also denied entitlement to service connection 
for post traumatic stress disorder (PTSD). A July 2005 rating 
decision increased the veteran's 20 percent disability rating 
for diabetes mellitus, type II, to 40 percent disabling, 
effective November 3, 2003. 


FINDINGS OF FACT

1. The veteran's diabetes mellitus, type II, did not require 
regulation of his activities by a physician prior to November 
5, 2003.

2. The veteran's diabetes mellitus, type II, does not 
manifest in episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, 
plus complications that would not be compensable if 
separately evaluated. 

3. There is no credible supporting evidence that the 
veteran's PTSD stressors actually occurred.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
20 percent for diabetes mellitus, type II, were not met prior 
to November 5, 2003. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.159, 4.119, Diagnostic Code 7913 (2007)

2. The criteria for a disability rating in excess of 40 
percent for diabetes mellitus, type II, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, 
4.119, Diagnostic Code 7913 (2007)

3. PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical and administrative records, the veteran's lay 
statements in support of the claim, a December 2004 VA 
compensation and pension examination report, private medical 
records, and VA medical records. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Increased Rating for Diabetes Mellitus, Type II

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993). Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

The veteran contends that the 20 percent initial disability 
rating assigned for his diabetes mellitus, type II, did not 
reflect the severity of his symptoms at the time of service 
connection. Further, the veteran contends his diabetes 
mellitus is more severely disabling than the currently 
assigned 40 percent disability rating indicates. 

Service connection for diabetes mellitus, type II, was 
established by a rating decision dated May 2003, and a 20 
percent disability rating was assigned, effective December 
13, 2001. In February 2005, the RO granted service connection 
for several disabilities secondary to the veteran's service-
connected diabetes mellitus, type II, including coronary 
artery disease, peripheral vascular disease of the left lower 
extremity, peripheral vascular disease of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
peripheral neuropathy of the right lower extremity, diabetic 
glomerulopathy, and erectile dysfunction. The RO also 
established entitlement to special monthly compensation based 
on loss of use of a creative organ. A July 2005 rating 
decision increased the veteran's 20 percent disability rating 
for diabetes mellitus, type II, to 40 percent disabling, 
effective November 3, 2003. 

The veteran's diabetes mellitus is currently rated 40 percent 
disabling under Diagnostic Code 7913. See 38 C.F.R. § 4.119.  
Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, a 60 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately. A 40 percent evaluation 
is assigned when the disorder requires insulin, a restricted 
diet, and the regulation of activities. A 20 percent 
disability evaluation is assigned for diabetes mellitus 
requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet. 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).

December 2002 private medical records reflect a diagnosis of 
diabetes mellitus, type II, treated with an oral hypoglycemic 
agent. The veteran was placed on a restricted diet to control 
his diabetes mellitus and coronary artery disease in August 
2003. October 2003 private medical records indicate the 
veteran's circulation problems caused leg pains with walking. 
In addition, the veteran reported dizziness and weakness 
which were attributed to either heart problems or the side 
effects of his medication. The veteran's physician concluded 
these symptoms block his other activities. 

November 2003 VA treatment records indicate the veteran's 
diabetes was very poorly controlled. His physician increased 
his oral hypoglycemic agents and recommended the veteran keep 
a glucose log. In addition, the veteran's restricted diet was 
reviewed and he was counseled on healthy lifestyles and 
behavior modification. In October 2004 the veteran's private 
physician noted that the veteran's coronary artery disease 
and peripheral arterial disease were related to his diabetes 
mellitus, type II. The veteran's physician concluded the 
aforementioned conditions were limiting his ability to 
perform normal activities of daily living. The veteran 
underwent a VA examination in December 2004. The veteran 
reported no history of hospitalizations for ketoacidosis or 
hypoglycemic reactions. The examiner concluded the veteran 
was permanently and totally disabled due to his diabetes 
mellitus, type II. 

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, type II, were not met prior to 
November 5, 2003. Prior to this date, the veteran was 
managing his diabetes with oral hypoglycemic agents and 
adhering to a diabetic diet. These are the criteria for the 
20 percent rating under Diagnostic Code 7913. To reach the 
next higher (40 percent) rating, the medical evidence would 
also need to show that the veteran's activities are 
regulated, i.e., that his doctor has placed restrictions on 
undertaking strenuous activities due to diabetes.  On 
November February 5, 2003, the veteran's VA physician noted 
his diabetes was under poor control. In addition to 
increasing the dosages of the veteran's medications and 
reiterating the requirements of his diabetic diet, the 
veteran was counseled on healthy lifestyles and behavior 
modification. Resolving all doubt in favor of the veteran, 
November 5, 2003 is the earliest possible date that the 
veteran's diabetes mellitus, type II, symptoms more nearly 
approximated the criteria for a 40 percent disability rating.

However, at no time relevant to the instant appeal have the 
manifestations of the veteran's diabetes mellitus, type II, 
met the criteria for a 60 percent disability rating. In this 
regard, in December 2004 the veteran denied a history of 
episodes of ketoacidosis or hypoglycemic reactions resulting 
in one or two hospitalizations per year. In addition, his 
diabetic complications, including coronary artery disease, 
peripheral vascular disease of the lower extremities, and 
peripheral neuropathy of the lower extremities, are all 
service connected and compensably rated. Although the 
veteran's diabetic glomerulopathy and erectile dysfunction 
are both noncompensably rated, the Board concludes the 
veteran's diabetes mellitus, type II, symptoms do not more 
nearly approximate the criteria for a 60 percent disability 
rating. Thus, the criteria for a 60 percent disability rating 
for diabetes mellitus, type II, are not met. 

There is no objective evidence of any special circumstances 
of service-connected diabetes mellitus, type II, that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Service Connection for PTSD

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If VA determines that the veteran 
did not engage in combat with the enemy, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements. 38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service personnel records confirm that the veteran had active 
service in Vietnam from November 1969 to October 1970. The 
veteran's DD 214 indicates his military occupational 
specialty was a bridge specialist. The veteran does not 
assert that he engaged in active combat, however, he contends 
that performed his duties under heavy enemy fire and hostile 
combat conditions. The veteran contends he was exposed to 
deaths, the smell of burning flesh, mutilated bodies, and an 
overall fear for his life during his active duty service in 
Vietnam. 

The veteran reported a history of frequent or terrifying 
nightmares on his April 1969 report of medical history. 
However, the April 1969 pre-enlistment examination revealed 
no psychiatric abnormalities. The veteran did not complain of 
or seek treatment for any symptoms of a psychiatric disorder 
during active service. A separation examination performed in 
April 1971 revealed no psychiatric abnormalities. In 
addition, the veteran did not report a history of trouble 
sleeping, nightmares, depression or excessive worry, or 
nervous trouble.  

The veteran sought private medical treatment for nightmares 
and flashbacks in April 2003. He reported Vietnam service as 
a truck driver with a combat engineering unit building roads 
and bridges in combat areas. The veteran stated he was 
exposed to mines, ambushes, and other hostile action. In 
addition, he reported being plagued by memories of buddies 
who were killed. The veteran's psychiatrist diagnosed chronic 
PTSD and dysthymia. An April 2004 summary of the veteran's 
diagnosis and treatment indicates the veteran underwent one 
year of counseling for PTSD, chronic, with additional 
problems caused by physical conditions. The veteran's 
symptoms include combat-related nightmares, hypervigilance, 
anger out of proportion to the situation, and a tendency to 
avoid other people. A December 2004 VA examination report 
reflects a history of PTSD, however, the examiner did not 
diagnose PTSD. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In 
determining whether lay evidence is satisfactory, the Board 
may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran. See Dalton v. 
Nicholson, No. 04- 1196 (U.S. Vet. App. Feb. 16, 2007); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Although the veteran has presented evidence of a current 
diagnosis of PTSD, the evidence of record does not contain 
credible supporting evidence that the claimed in-service 
stressor occurred, such that it can be linked to the 
veteran's PTSD diagnosis. In this regard, the veteran's 
statements in support of his claim do not provide sufficient 
detail to corroborate his alleged stressors. Although the RO 
provided the veteran with a questionnaire to develop his PTSD 
claim in January 2003, a review of the veteran's written 
statements reveals that he is essentially unable to provide 
specific information as to dates, other units involved, or 
the names of other individuals involved necessary to 
corroborate his alleged non-combat stressors. Further, 
although the veteran received many awards during service, 
none of the veteran's awards are indicative of combat 
service. Thus, the veteran does not have a verified in-
service stressor. Service connection for PTSD requires 
credible supporting evidence that a claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f).

While the veteran's psychiatrist has diagnosed PTSD symptoms 
typical of those shown by combat veterans, the Board notes 
that this opinion is clearly based on the veteran's reported 
history, and not the evidence of record. Specifically, the 
psychiatrist indicates that the veteran's PTSD is the result 
of his combat experiences in service; however, as noted 
above, there is no credible evidence of record which 
corroborates the veteran's claimed stressors. As a medical 
opinion can be no better than the facts alleged by an 
appellant, an opinion based on an inaccurate factual premise 
has no probative value. See Reonal v. Brown, 5 Vet. App. 460, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The question of whether a proven stressor is sufficient to 
support a diagnosis of PTSD is a medical question; however, 
the question of whether an alleged stressor actually occurred 
is a question for VA adjudicators, and the matter of whether 
there is credible supporting evidence of a veteran's account 
of a stressor is a question of fact and credibility to be 
determined by the Board. Cohen, supra. The lack of any 
credible supporting evidence of a claimed stressor is the 
determinative factor in this case. The Board concludes that 
the preponderance of the evidence of record is against a 
grant of service connection for PTSD. The benefit-of-the-
doubt doctrine does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service connection for PTSD in 
correspondence dated January 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf. The RO notified the veteran of the information 
and evidence needed to establish entitlement to an increased 
disability rating for diabetes mellitus, type II, in 
September 2004. Because an increased rating has been denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, VA, and private medical records, and provided 
the veteran a VA medical examination in December 2004. The 
veteran has not indicated the existence of any other evidence 
that is relevant to this appeal.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating this claim. 




ORDER

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II, from December 13, 
2001, and in excess of 40 percent from November 5, 2003 is 
denied. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


